Name: Commission Regulation (EEC) No 439/88 of 17 February 1988 re-establishing the levying of customs duties on coated textile fabrics, products of category 99 (order number 40.0990) originating in South Korea to which the preferential tariff arrangements of Council Regulation (EEC) No 3783/87 apply
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries;  communications
 Date Published: nan

 No L 45/ 12 Official Journal of the European Communities 18 . 2 . 88 COMMISSION REGULATION (EEC) No 439/88 of 17 February 1988 re-establishing the levying of customs duties on coated textile fabrics, products of category 99 (order number 40.0990) originating in South Korea to which the preferential tariff arrangements of Council Regulation (EEC) No 3783/87 apply Whereas, in respect of textile fabrics coated, products of category No 99 (order number 40.0990) the relevant ceiling amounts to 17 tonnes ; Whereas on 9 February 1988 imports of the products in question into the Community originating in South Korea, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-introduce the levying of customs duties for the products in question with regard to South Korea, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3783/87 of 3 December 1987 concerning the administration of the generalized tariff preferences for 1988 in respect of textile products originating in developing countries ('), and in particular Article 4 thereof, Whereas Article 2 of Regulation (EEC) No 3783/87 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II of Council Regulation No 3782/87 (2) to individual ceilings, within the limits of the quantities specified in column 7 of its Annexes I or II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; whereas Article 3 of Regulation (EEC) No 3783/87 provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 21 February 1988 the levying of customs duties, suspended in pursuance of Regulation (EEC) No 3782/87, shall be re-established in respect of the following products, imported into the Community and originating in South Korea : Order number Category (Unit) CN code Description ( 1 ) (2) (3) ( «) 40.0990 99 (tonnes) 5901 10 00 5901 90 00 Textile fabrics coated with gum or amylaceous substances, of a kind used for the outer covers of books and the like ; tracing cloth, prepared painting canvas, buckram and similar stiffened textile fabrics of a kind used for hat foundations Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 February 1988 . For the Commission COCKFIELD Vice-President (') OJ No L 367, 28 . 12. 1987, p. 58 . 0 OJ No L 367, 28 . 12. 1987, p. 1 .